Title: To George Washington from Joseph Reed, 15 July 1780
From: Reed, Joseph
To: Washington, George


					Philadelphia, 15–20 July 1780. “I must acknowledge & thank you most cordially for your truly friendly & valuable Letter of the 4th Instant. I consider it as an inestimable Mark of that Esteem, of which with a kind Allowance for human Frailty, I trust I am not altogether unworthy & which I shall ⟨be⟩ sollicitous to improve & preserve as adding Dignity

& Value to my Life. I am sensible of the Delicacy of my Station & that whether I go forward or stand still, I run infinite Hazard. However personal Considerations are secondary, I am willing to run any personal Risque if the Measure bids fair to serve the publick Interests. But there are political Impossibilities as insurmountable almost as Physical or moral, & which prescribe Limits to Power & Influence equally impassable.” Reed explains the political and financial conditions in Pennsylvania that have hindered the state government’s compliance with the requisitions of Congress for men and supplies. Many persons believe compliance with the requisitions will be “impracticable.” After reviewing his personal situation and the current heavy burdens on the state’s people, he concludes: “I am perswaded you are so busy that I hope you will not think of answerng this long tedious Letter which has been wrote by Snatches as I could steal a few Minutes at one Time or another.”
				